RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1113-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LUIS F. PACHECO-LOJA,

     Defendant-Appellant.
_________________________

                   Submitted November 17, 2021 – Decided December 8, 2021

                   Before Judges Hoffman and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 18-08-0131.

                   The Law Offices of Michael P. McGuire, LLC, attorney
                   for appellant (Michael P. McGuire, on the briefs).

                   Andrew J. Bruck, Acting Attorney General, attorney for
                   respondent (Daniel Finkelstein, Deputy Attorney
                   General, of counsel and on the brief).

PER CURIAM
      Defendant Luis F. Pacheco-Loja appeals from a judgment of conviction

following a jury trial where the judge allowed the State to briefly play portions

of child pornography videos recovered from his laptop computer. Defendant

argues he was denied a fair trial because the videos were inherently

inflammatory and unfairly prejudicial, and he had already stipulated that the

videos found on the laptop depicted children engaging in sexual acts. We

disagree and affirm his conviction.

      After investigation revealed an IP address roughly in the Belleville area

sharing video files containing child pornography on peer-to-peer software with

another IP address in the Belleville area, lead Detective Charles Pusloski of the

New Jersey Division of Criminal Justice subpoenaed Verizon to ascertain who

had been sharing the video files by tracing the IP address. Verizon's response

to the subpoena indicated the IP address was associated with a woman living in

an apartment Belleville. A search warrant was obtained for the apartment.

      On the morning of September 6, 2017, Detective Pusloski and other law

enforcement officers executed the search warrant. Defendant lived with the

woman at the apartment.      A forensic preview revealed evidence of child

pornography on an Acer laptop found inside the apartment. The laptop was

seized. The female tenant's laptop was also searched but no child pornography


                                                                           A-1113-20
                                       2
was found on it. On the same day, defendant was arrested and charged with

possession and distribution of child pornography.

      A forensic examination of the laptop's hard drive revealed a desktop

wallpaper picture of defendant; defendant's Facebook profile; defendant's Skype

profile; a self-recorded video of defendant; a peer-to-peer file sharing program

with a search history for child pornography; and thirty files containing child

pornography, twenty-six of which were downloadable on the peer-to-peer

network. Law enforcement discovered that the laptop had been used to share

248 files on peer-to-peer software, and at least 31 of those files were child

pornography.

      A State Grand Jury issued an indictment charging defendant with second-

degree endangering the welfare of a child (distribution of child pornography,

twenty-five or more items), N.J.S.A. 2C:24-4b(5)(a)(i) (count one); second-

degree endangering the welfare of a child (storing or maintaining child

pornography using a file-sharing program, twenty-five or more items) (count

two), N.J.S.A. 2C:24-4b(5)(a)(iii); and third-degree endangering the welfare of

a child (possession of child pornography), N.J.S.A. 2C:24-4b(5)(b) (count

three).




                                                                          A-1113-20
                                       3
      The State requested defendant to stipulate that all the videos identified by

the State represent real children under the age of eighteen who are engaged in

prohibited sexual acts as defined by N.J.S.A. 2C:24-4b, and thus meet the

definition of child pornography. Defendant stipulated, in part:

            The Acer . . . laptop seized by police on September 6,
            2017 from [the apartment in] Belleville, New Jersey
            contain[ed] [thirty] videos depicting a real child or
            children under the age of eighteen engaging in
            prohibited sexual acts or in the simulation of such acts
            as defined by law and the screen shot printouts
            identified as State's Exhibits S-13 through S-42
            represent still images from those videos.

      Defendant gave a statement to the police. The State's motion to admit

defendant's statement was denied.

      The case proceeded to trial. On the first day of trial, the judge gave the

jury the following general instruction regarding stipulations:

            Ladies and gentlemen of the jury, before [the State]
            starts, there are certain stipulations that . . . both [the]
            State and defense have agreed upon.

                  Stipulations are certain facts that are agreed upon
            by both the defense and the State. The jury should treat
            these facts as undisputed; i.e., the parties agree that
            these facts are true.

                  As with all evidence, undisputed facts can be
            accepted or rejected by the jury in reaching a verdict.
            As the case progresses, I will read you what those
            stipulated facts are.

                                                                            A-1113-20
                                         4
      During the trial, the State sought to play a few minutes of the videos

shared on the peer-to-peer software recovered from defendant's laptop to prove

defendant knowingly distributed or maintained videos depicting children

engaged in sexual acts. Defense counsel objected, arguing that playing the

videos would be prejudicial and unnecessary because the parties stipulated to

the contents of the videos as child pornography. Defendant contended the videos

had no probative value and were prejudicial. The court overruled the objection,

noting that the State had the burden of proof, and the jury had no obligation to

accept the stipulation.

      The State then played a few seconds of two videos recovered from

defendant's laptop, with Pusloski briefly describing the portion of the videos that

were played. The first video clip was only fifteen seconds long. The record

does not reflect the length of the second video clip. Immediately after the jury

watched the videos clips, the court then instructed the jury that "State's Exhibit

S-1 contains two videos of a real child or children under the age of 18. Children

engaging in prohibited sexual acts which were downloaded by Detective

Pusloski on August [22], 2016."

      After the State rested, defendant's motion for a judgment of acquittal was

denied. Defendant did not testify or present any witnesses in his defense.

                                                                             A-1113-20
                                        5
      During its final jury instructions, the court again addressed the

stipulations, stating:

                   The parties have agreed to certain facts, the jury
             should treat these facts as undisputed; i.e., the parties
             agree that these facts are true. As with all evidence,
             undisputed facts can be accepted or rejected by the jury
             in reaching a verdict. The State and the defense
             stipulate to the following facts:

                   One, the Acer . . . laptop seized by police on
             September [6], 2017 from . . . [an] Apartment . . . [in]
             Belleville, New Jersey contains [thirty] videos
             depicting a real child or children under the age of
             [eighteen] engaging in prohibited sexual acts or in the
             simulation of such acts as defined by law in the
             screenshot printouts identified as State’s Exhibit S-13
             through S-42 represent still images from those videos.

                    Two, the State’s Exhibit S-1 consists of two
             videos of a real child or children under the age of
             [eighteen] engaging in prohibited sexual acts which
             were downloaded by Detective Pusloski on August
             [22], 2016.

                    Three, [the] IP address . . . was serviced by
             Verizon. The account was subscribed to [a female
             tenant residing at the same apartment in] Belleville . . .
             on February [4], 2016 and was active through October
             [25], 2016.

                   Four, all physical evidence has been within the
             custody and control of the State since its seizure and
             has an appropriate chain of custody.




                                                                          A-1113-20
                                         6
      The jury found defendant guilty of all three counts. The court granted the

State's motion to impose a special sentence of parole supervision for life

pursuant to N.J.S.A. 2C:43-6.4(a). On counts one and two, defendant was

sentenced to concurrent six-year terms, subject to five years of parole

ineligibility; the registration requirements of Megan's Law, N.J.S.A. 2C:7-1 to

-23; parole supervision for life, N.J.S.A. 2C:43-6.4; and applicable fines and

penalties. Count three was merged into count two for sentencing purposes. This

appeal followed.

      Defendant raises the following points for our consideration:

            POINT ONE

            DEFENDANT WAS DENIED A FAIR TRIAL WHEN
            THE PROSECUTION WAS PERMITTED TO SHOW
            INHERENT[]LY   INFLAMM[A]TORY      AND
            UNFAIRLY       PREJUDICIAL        CHILD
            PORNOGRAPHY TO THE JURY DESPITE THE
            FACT THAT DEFENDANT HAD ALREADY
            STIPULATED TO THE FACT OF CHILD
            PORNOGRAPHY FOUND IN THE LAPTOP.

            POINT TWO

            WHEN NON-INFLAMMATORY ALTERNATIVE
            EVIDENCE   IS    AVAILABLE     TO  THE
            PROSECUTION THEN THE INFLAMMATORY
            EVIDENCE'S    PROABTIVE      VALUE   IS
            ATTENUATED AND THEREFORE SHOULD BE
            EXCLUDED UNDER N.J.R.E. 403.


                                                                          A-1113-20
                                       7
      Defendant argues that the court erred in allowing the State to play the

videos because defendant had already stipulated to possession of child

pornography. He relies on United States v. Merino-Balderrama, 146 F.3d 758,

762-63 (9th Cir. 1998), where the circuit court of appeals determined the district

court abused its discretion by allowing the jury to view more than ten minutes

of films portraying child pornography. Defendant argues that the State could

have presented the stipulation as evidence instead of the inflammatory videos.

Defendant argues that when the State has the "option to satisfy its burden

through non-inflammatory evidence, then the [S]tate should rely on the same

non-inflammatory evidence unless the state feels that it cannot effectively

satisfy its burden to prove the guilt of defendant beyond reasonable doubt."

      We are guided by well-established legal principles. "Evidentiary rulings

made by the trial court are reviewed under an abuse-of-discretion standard."

State v. Scharf, 225 N.J. 547, 572 (2016) (citing Hisenaj v. Kuehner, 194 N.J.

6, 12 (2008)). We "will reverse an evidentiary ruling only if it 'was so wide of f

the mark that a manifest denial of justice resulted.'" State v. Mauti, 448 N.J.

Super. 275, 307 (App. Div. 2017) (quoting Griffin v. City of E. Orange, 225 N.J.

400, 413 (2016)). When "the trial court fails to apply the proper legal standard




                                                                            A-1113-20
                                        8
in determining the admissibility of proffered evidence," we review the

evidentiary rulings de novo. State v. Williams, 240 N.J. 225, 234 (2019).

      "'Relevant evidence' means evidence having a tendency in reason to prove

or disprove any fact of consequence to the determination of the action." N.J.R.E.

401. "[R]elevant evidence may be excluded if its probative value is substantially

outweighed by the risk of" undue prejudice. N.J.R.E. 403. "The trial court is

granted broad discretion in determining both the relevance of the evidence to be

presented and whether its probative value is substantially outweighed by its

prejudicial nature." Green v. N.J. Mfrs. Ins. Co., 160 N.J. 480, 492 (1999). See

also State v. Nantambu, 221 N.J. 390, 402 (2015) ("The trial judge has broad

discretion to exclude evidence as unduly prejudicial pursuant to N.J.R.E. 403 .").

"Even when evidence is 'highly damaging' to a defendant's case, 'this cannot by

itself be a reason to exclude otherwise admissible and probative evidence." State

v. Brockington, 439 N.J. Super. 311, 333 (App. Div. 2015) (quoting State v.

Frost, 242 N.J. Super. 601, 620-21 (App. Div. 1990)).

      When determining whether to exclude or permit evidence under this

standard, a trial court "should include some elaboration on the substantial danger

of undue prejudice, or the absence thereof, that would accrue to the objecting




                                                                            A-1113-20
                                        9
party if the pro[ffered] evidence were introduced." State v. Balthrop, 92 N.J.

542, 546 (1983).

      "In this weighing process, evidence that has overwhelmingly probative

worth may be admitted even if highly prejudicial" when that evidence is central

to the case. Green, 160 N.J. at 496. The question then becomes "whether the

undeniable prejudicial effect of this evidence substantially outweighed its

probative worth." Id. at 500. In making that determination, "courts should look

not only to the close nexus between the evidence and a central issue in the case,

but also to the availability of other evidence [that could] shed light on that

issue." Ibid. "Inflammatory evidence 'must be excluded if other probative, non-

inflammatory evidence exists.'" State v. Santamaria, 236 N.J. 390,406 (2019)

(quoting Green, 160 N.J. at 500).

      The State was required to prove that defendant knowingly distributed

child pornography (count one), stored or maintained child pornography using a

file-sharing program (count two), and possessed child pornography (count

three). It sought to prove those elements by playing two short videos recovered

from the defendant's laptop. The videos were relevant evidence that defendant

knowingly distributed, stored or maintained, and possessed the child

pornography.


                                                                           A-1113-20
                                      10
      Defendant's stipulations did not satisfy the mens rea element that

defendant knowingly distributed, stored or maintained, and possessed the child

pornography. Defendant has not pointed to any other admissible evidence that

satisfied this element.    We are mindful that defendant's statement was

suppressed.

      In addition, as explained by the judge, the jury was free to reject the

stipulated facts. See State v. Wesner, 372 N.J. Super. 489, 494 (App. Div. 2004)

(explaining that "in a criminal case, the jury is not bound by stipulated facts").

The State must prove each element of the offenses beyond a reasonable doubt.

State v. Hill, 199 N.J. 545, 558 (2009). Without seeing the videos, the jury may

have found the State failed to satisfy its burden of proof. See United States v.

Caldwell, 586 F.3d 338, 343 (5th Cir. 2009) (stating that a stipulation "does not

have the same evidentiary value as actually seeing the particular explicit

conduct").

      "[A] criminal defendant may not stipulate or admit his way out of the full

evidentiary force of the case as the Government chooses to present it." Old

Chief v. United States, 519 U.S. 172, 186-87 (1997). Federal courts "have

consistently found no abuse of discretion where a court admits relevant

pornographic images." United States v. Fechner, 952 F.3d 954, 958 (8th Cir.


                                                                            A-1113-20
                                       11
2020) (citations omitted). In Caldwell, the court affirmed the admission of child

pornography videos even though the defendant stipulated the videos contained

child pornography. 586 F.3d at 342-43.

        Although the judge made no reference to N.J.R.E. 403 when overruling

defendant's objection, the court considered the probative value of the videos by

recognizing the obvious nexus between the evidence and the State's burden of

proving defendant knowingly committed the offenses. The State showed the

jury only two videos. The videos were not lengthy; one was only fifteen seconds

long.

        We conclude that the probative value of the evidence offered was not

substantially outweighed by the risk of undue prejudice to defendant. N.J.R.E.

403.    Although the images depicted may have been disturbing, the video

evidence did not unfairly prejudice defendant. Accordingly, the judge did not

abuse her discretion by permitting the State to briefly play the videos recovered

from defendant's laptop.    The admission of the videos did not result in a

"manifest denial of justice." Mauti, 448 N.J. Super. at 307 (quoting Griffin, 225

N.J. at 413).

        Affirmed.




                                                                           A-1113-20
                                      12
     A-1113-20
13